The election of Josiah Bisco, returned a member from the town of Paris, was controverted by David Andrews and others, of that town, for the following reasons, stated in their petition, namely: that the notification set up by the constable had no maimer of date to it; that it was set up in a school-house, and was under lock and key, except on Sundays; that there was no list of voters produced at the meeting, although repeatedly called for, the selectmen declaring that there was none; and finally, that as the town of Paris is very large, and the roads bad and miry, and the meeting was set at 3 o’clock in the afternoon, many of the inhabitants could not with safety attend and get home the same day.2
The committee reported, that the petitioners have leave to withdraw, which was agreed to.3
[The act of 1800, c. 74, the first section of which provided, that a list of voters should be furnished to the selectmen and *46kept by them, was repealed on the 7th of March, 1803, by the statute of 1802, e. 116, and the modified provisions of the latter statute substituted for the former. The statute of 1802, which first made it the duty of the selectmen to be provided with and have a complete list at every election, required the list to be made out and furnished to the selectmen on or before the first day of March annually; but as this statute was not passed until the 7th of March, 1803, it must have remained inoperative, so far as it related to the list, until the next year, unless its provisions were to be considered as a continuation of those of the former act. It is at least, doubtful, therefore, whether, at the elections for representative in May, 1803, there was any law in force requiring selectmen either to be provided with or to produce a list of voters,]

 24 J. H. 23


. Same, 27.